United States Court of Appeals
                                                                    Fifth Circuit

                                                                FILED
                IN THE UNITED STATES COURT OF APPEALS          August 18, 2004
                        FOR THE FIFTH CIRCUIT
                                                          Charles R. Fulbruge III
                                                                  Clerk

                             No. 03-40320
                         Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

JOSE RODOLFO TERRONES,
                                         Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                    USDC No. L-02-CR-1267-ALL
                       --------------------

Before HIGGINBOTHAM, DAVIS, and PICKERING, Circuit Judges.

PER CURIAM:*

     Court-appointed counsel representing Jose Rodolfo Terrones

has filed a motion to withdraw and a brief pursuant to Anders v.

California, 386 U.S. 738, 744 (1967).       Terrones has not filed a

response to counsel’s Anders brief.       Our independent review of

the brief and the record discloses no nonfrivolous issue.

Accordingly, the motion for leave to withdraw is GRANTED, counsel

is excused from further responsibilities herein, and the APPEAL

IS DISMISSED.    See 5TH CIR. R. 42.2.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.